Citation Nr: 1622472	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  08-03 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1. Entitlement to service connection for vestibular disorder, to include Meniere's disease, to include as secondary to a service-connected disability.

2. Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and anxiety disorder, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Katie L. Ambler, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate counsel


INTRODUCTION

The Veteran had active service from July 1971 to June 1973 with additional periods of service in the Marines Corps Reserves.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

In June 2009, the appellant testified during a videoconference hearing before the undersigned Veterans Law Judge. A transcript of that hearing is of record.

This case was previously before the Board in September 2009 and January 2010 and remanded for additional development. Subsequently, the claims were remanded in May 2014 by the Board for further development. A review of the claims folder reflects that such development has been completed.


FINDINGS OF FACT

1. In January 2015, prior to the promulgation of a decision in the appeal, the Veteran expressed a desire to withdraw the issue of entitlement to service connection for vestibular disorder, to include Meniere's disease, to include as secondary to a service-connected disability.

2. The competent medical evidence reflects the Veteran has Other Specified Trauma Stress-Related Disorder (OSTSRD) due to active service.



CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeals for the issue of entitlement to service connection for vestibular disorder, to include Meniere's disease, to include as secondary to a service-connected disability have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2. The criteria for service connection for an acquired psychiatric disorder, diagnosed as OSTSRD, have been met. 38 U.S.C.A. §§ 1101, 1110, 1131, 1154, 5107 (West 2014); 38 C.F.R. § 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Entitlement to service connection for vestibular disorder, to include Meniere's disease, to include as secondary to a service-connected disability

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed. 38 U.S.C.A. § 7105 (West 2014). An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision. 38 C.F.R. § 20.204. Withdrawal may be made by the appellant or by his or her authorized representative. 38 C.F.R. § 20.204.

In the present case, in a January 2015 statement in support of claim, the Veteran's representative specifically indicated the Veteran wishes to withdraw his appeal as to the issues of entitlement to service connection for vestibular disorder, to include Meniere's disease, to include as secondary to a service-connected disability. There remain no allegations of errors of fact or law for appellate consideration on that issue. Accordingly, the Board does not have jurisdiction to review the above issue, and it is dismissed.

Entitlement to service connection for an acquired psychiatric disability, to include post-traumatic stress disorder (PTSD) and anxiety disorder, to include as secondary to a service-connected disability

In this decision, the Board grants the Veteran's claim for entitlement to service connection for an acquired psychiatric disability, which represents a complete grant of the benefit sought on appeal. Thus, there is no need to discuss whether VA has complied with its duties to notify and assist found at 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. § 3.159.

Legal Criteria

Service Connection in General 

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability. See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed.Cir.2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet.App. 498   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table). 

In each case where service connection for any disability is being sought, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence. 38 U.S.C.A. § 1154(a).

PTSD

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304(f). See Cohen v. Brown, 10 Vet. App. 128 (1997).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to the claim on appeal. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence of record. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000). Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran avers that he currently has a psychiatric disorder related to his military service. An essential element of a claim for service connection for a mental condition is medical evidence diagnosing the disorder. A diagnosis of a mental disorder must be established in accordance with 38 C.F.R. § 4.125(a), which simply mandates that, for VA purposes, all mental disorder diagnoses must conform to the fifth edition of the American Psychiatric Association  's Diagnostic and Statistical Manual for Mental Disorders (DSM-5). See 38 C.F.R. § 3.304(f). The claims file reflects that the Veteran has been diagnosed with (in conformity with the criterion set forth in the DSM-5) and treated for OSTSRD. (See September 2015 VA medical examination).

A second element of a claim for service connection for an acquired psychiatric disorder is credible supporting evidence that the claimed in-service stressor actually occurred. The Veteran avers that during his military service he served in Vietnam in which his warzone experience made him fearful of hostile enemy attacks. A review of the claims folder reflects that during the Veteran's active service, he served in the Vietnam.

A third element of a claim for service connection for an acquired psychiatric disorder requires medical evidence of a link between current symptomatology and the claimed in-service stressor or event. In a September 2015 VA medical examination report, the clinician opined that the Veteran's OSTSRD is more likely than not related to his experiences while serving in Vietnam as well as his fear of hostile enemy activity. The clinician explained that the Veteran's lay statements are consistent with the available medical records. Additionally noting that the Veteran is currently service-connected for a depressive disorder, the examiner explained that the Veteran's current depressive disorder is separate from his OSTSRD. The examiner noted that the Veteran's OSTSRD predates his depressive order as it is related to his Vietnam experiences; in contrast to his depressive disorder which is secondary to his service-connected Hepatitis C disability.

In light of the Veteran's in-service incurrence, the objective clinical medical evidence as a whole, and his credible and competent statements in support of the claim, the Board finds that the evidence is at least in equipoise regarding service connection for an acquired psychiatric disorder, to include OSTSRD, and will resolve reasonable doubt in favor of the Veteran. See 38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). All the elements necessary for establishing service connection are met and the Veteran's claim for service connection for an acquired psychiatric disorder is granted. 

The Board notes that while the Veteran was seeking service connection for PTSD, previous medical examinations reflects that the Veteran does not meet the criteria. However; as explained in the 2014 remand, the Veteran's claim for entitlement to service connection for PTSD is construed as a claim for an acquired psychiatric disability, however diagnosed. Clemons v. Shinseki, 23 Vet. App. 1 (2009). 



ORDER

The appeal as to the issue of entitlement to service connection for vestibular disorder, to include Meniere's disease, to include as secondary to a service-connected disability is dismissed.

Entitlement to service connection for an acquired psychiatric disorder, to include OSTSRD is granted.



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


